Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
	This office action is written in response to applicant’s response received on July 1, 2022. Claim 8 has been canceled. Claims 1-7, 9-16 and 18-20 are pending in the instant application. Claims 9-16 and 18-20 are withdrawn for being drawn towards a non-elected invention. Claims 1-7 are under examination. 

Response to Amendment
	Any rejection or objection not reiterated herein has been overcome by the amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow. 

Priority
	This application claims priority to U.S. provisional application 62/732,342 filed on September 17, 2018. 

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Showell et al., (US 2017/121198 A1, published on May 4, 2017). The rejection of claim 1 is evidenced by Selvig et al., (EP 1 949 789 A1, published on July 30, 2008) and Kijlstra et al. (US patent 9,745,597 issued on August 29, 2017). 
	Regarding claim 1, the claim recites “An antifungal composition comprising a bacterial mixture, wherein the bacterial mixture consists of Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens”. The transitional term “comprising” is open-ended and thus the claimed antifungal composition can include more than one bacterial mixture. The broadest reasonable interpretation of “an antifungal composition” is that while one bacterial mixture is required to consist of Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens, additional elements including additional bacterial mixtures can be added to the antifungal composition.  
Showell teaches a formulation (composition) comprising a mixture of bacteria selected solely from the genus Bacillus (description, paragraph [0010]). Showell further teaches that the Bacillus strains can be Bacillus subtilis 34 KLB or Bacillus amyloliquefaciens (description, paragraph [0012]). Showell teaches a composition consisting of dextrose, Bacillus licheniformis, Bacillus pumilus, Bacillus subtilis and Bacillus amyloliquefaciens at a ratio of 96:1:1:1:1. (description, paragraph [0092] – Example 2). Therefore, this formulation (composition) can be construed as comprising a 1:1 bacterial mixture of Bacillus subtilis and Bacillus amyloliquefaciens, and a 1:1 bacterial mixture of Bacillus licheniformis and Bacillus pumilus. 
Showell does not explicitly teach that the composition comprising Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens can inhibit the growth of Ganoderma lucidum at least 10% more than either strain alone, although the Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens strains taught by Showell are identical to the Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens strains required by the instant claims. Selvig et al. provides evidence that both Bacillus subtilis and Bacillus amyloliquefaciens are known to control or suppress one or more types of pathogenic fungi (description p.5, paragraphs [0030-0031]).  Kijlstra further provides evidence that a fungicidal composition comprising a strain of Bacillus subtilis or Bacillus amyloliquefaciens can be used to treat fungal disease including Ganoderma diseases (abstract; description column 29, line 6). 
Therefore, it is inherent to the bacterial composition comprising Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens taught by Showell that it necessarily has antifungal properties and can inhibit the growth of Ganoderma lucidum at least 10% more than either strain alone because it contains the same two Bacillus strains of the current invention. 
Regarding claim 2, Showell teaches that the bacterial compositions are in powdered, dried form (description, paragraph [0073]). 
Regarding claim 3, Showell teaches that each of the Bacillus in the mixture is individually aerobically fermented, harvested, dried, and ground to produce a mixture having a mean particle size of about 200 microns, with greater than about 60% of the powder in the size range between 100-800 microns (description, paragraphs [0010] and [0089]). 
Regarding claim 4, Showell teaches that the bacterial compositions may also be in liquid form (description, paragraph [0073]). 
Regarding claim 5, Showell teaches a microbial concentration of a powdered product between 109 and 1011 CFU/g (description, paragraph [0071], [0089]). 
Regarding claims 6-7, Showell teaches an embodiment where the water-soluble diluent is dextrose, dendritic salt, or a combination thereof (description, paragraphs [0013] and [0092]).

Response to Arguments
Applicant's arguments filed on July 1, 2022 have been fully considered but they are not persuasive. Applicant argues that the amendment of claim 1 is not anticipated by the prior art. 
Showell teaches a bacterial composition comprising the strains Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens in combination with dextrose, having either dry powder or liquid composition. Showell teaches each of the Bacillus in the mixture is individually aerobically fermented, harvested, dried, and ground to produce a mixture having a mean particle size of about 200 microns, with greater than about 60% of the powder in the size range between 100-800 microns. Showell further teaches a microbial concentration of a powdered product between 109 and 1011 CFU/g. The composition of Showell necessarily has the antifungal properties of the claimed invention because it is inherent to a composition comprising Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens, as evidenced by Selvig and Kijlstra. Therefore, Showell et al. is properly cited as prior art and anticipates the instant claims 1-7.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Showell et al., (US 2017/121198 A1, published on May 4, 2017) in view of Selvig et al., (EP 1 949 789 A1, published on July 30, 2008) and Kijlstra et al. (US patent 9,745,597 issued on August 29, 2017).  
This rejection is based on the alternative interpretation of claim 1, directed to an antifungal composition consisting of Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens at a ratio of about 10:1 to 1:10 by colony-forming units (CFU).
The teachings of Showell are discussed above. The Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens strains taught by Showell are identical to the Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens strains required by the instant claims.
Regarding claim 1, Showell does not teach a bacterial mixture consisting of Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens and its antifungal property to inhibit the growth of Ganoderma lucidum. 
However, Selvig teaches a bacteria mixture consisting of Bacillus subtilis and Bacillus amyloliquefaciens (description p.5, paragraph [0031]). Selvig further teaches that this bacteria mixture has some suppressive activity against pathogenic fungi (description p.5, paragraph [0032]). 
Selvig does not teach that this mixture inhibits the growth of Ganoderma lucidum. 
However, Kijlstra teaches a fungicidal composition comprising a strain of Bacillus subtilis or Bacillus amyloliquefaciens and one of several compounds in a synergistically effective amount (abstract). Kijlstra further teaches that the fungicidal composition can be used to treat fungal disease including Ganoderma diseases (description column 29, line 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bacterial mixture comprising 4 strains as taught by Showell to create a bacterial mixture consisting of the Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens strains comprised in an antifungal composition, because Selvig teaches that a mixture consisting of Bacillus subtilis and Bacillus amyloliquefaciens has suppressive activity against pathogenic fungi. One of ordinary skill would have been motivated to create a bacterial mixture consisting of Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens strains comprised in an antifungal composition because both Selvig and Kijlstra teach that Bacillus subtilis and Bacillus amyloliquefaciens are known to control or suppress pathogenic fungi. One of ordinary skill would have found it beneficial to select the Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens strains taught by Showell for an antifungal composition to inhibit the growth of Ganoderma lucidum because Kijlstra teaches that these strains were known to have fungicidal properties against Ganoderma diseases. 
Regarding claim 2, Showell teaches that the bacterial compositions are in powdered, dried form (description, paragraph 0073). 
Regarding claim 3, Showell teaches that each of the Bacillus in the mixture is individually aerobically fermented, harvested, dried, and ground to produce a mixture having a mean particle size of about 200 microns, with greater than about 60% of the powder in the size range between 100-800 microns (description, paragraphs 0010 and 0089). 
Regarding claim 4, Showell teaches that the bacterial compositions can be in liquid form (description, paragraph 0073). 
Regarding claim 5, Showell teaches a microbial concentration of a powdered product between 109 and 1011 CFU/g (description, paragraph 0089). 
Regarding claim 6, Showell teaches an inert carrier of anhydrous dextrose, dextrose monohydrate, dendritic salt, or a mixture thereof (relevant to water-soluble diluent) (description, paragraph 0013). 
Regarding claim 7, Showell teaches an embodiment where the water-soluble diluent is dextrose, dendritic salt, or a combination thereof (description, paragraphs 0013 and 0092). 

Response to Arguments
Applicant argues that Showell is fatally flawed because it does not motivate an artisan to use the composition described to inhibit growth of Ganoderma lucidum. Applicant argues that the composition taught by Showell is applied to aid in the reduction of evaporation and heat loss in swimming pools, while the application of the composition of the claimed invention is to provide an improved antifungal microbial composition. 
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive. In response to applicant's argument that the composition taught by Showell is used to aid in the reduction of evaporation and heat loss in swimming pools rather than the application of the composition as an improved antifungal microbial composition of the claimed invention,  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,988,728 B2 (hereinafter ‘728) in view of Showell et al. 
Claims 1 and 4-6 of patent ‘728 recite a dry composition that comprises Bacillus subtilis and Bacillus amyloliquefaciens as well as dextrose with the required particle size and colony forming units per gram of composition, but fail to point out Bacillus subtilis as the required strain, the required ratio of the strains, or that the composition is in the form of a liquid. The teachings of Showell et al. cure this deficit by teaching Bacillus subtilis 34 KLB is a preferred strain, the claimed ratio of 1:1, as well as the composition in liquid form. Thus, claims 1-7 of the instant application are obvious over claims 1 and 4-6 of patent ‘728 in view of the teachings of Showell et al. 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 8-10 of U.S. Patent No. 9,302,924 B2 (hereinafter ‘924) in view of Showell et al. 
Claims 1, 3 and 8-10 of patent ‘924 recite a dry composition that comprises Bacillus subtilis and Bacillus amyloliquefaciens as well as dextrose with the required particle size, but fail to teach the colony forming units per gram of composition, the ratio of the two bacterial strains, or that the composition is in the form of a liquid as claimed. The teachings of Showell et al. cure this deficit by teaching the required colony forming units of the bacterial mixture, a ratio of Bacillus subtilis to Bacillus amyloliquefaciens of 1:1, as well as the composition in liquid form. Thus, claims 1-7 of the instant application are obvious over claims 1, 3 and 8-10 of patent ‘924 in view of the teachings of Showell et al. 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6-10 of U.S. Patent No. 10,081,562 B2 (hereinafter ‘562) in view of Showell et al. 
Claims 1, 3 and 6-10 of patent ‘562 recite the use of a dry composition that comprises Bacillus subtilis and Bacillus amyloliquefaciens as well as dextrose with the required particle size and colony forming units per gram of composition, but fail to teach the ratio between the two bacterial strains or that the composition is in the form of a liquid as claimed. The teachings of Showell et al. cure this deficit by teaching a ratio of Bacillus subtilis to Bacillus amyloliquefaciens of 1:1, as well as the composition in liquid form. Thus, claims 1-7 of the instant application are obvious over claims 1, 3 and 6-10 of patent ‘562 in view of the teachings of Showell et al. 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 3-5, 9 and 22 of U.S. Patent No. 10,336,636 B2 (hereinafter ‘636) in view of Showell et al. 
Claims 1-2, 4-5, 9 and 22 recite the use of a dry or liquid composition that comprises Bacillus subtilis and Bacillus amyloliquefaciens as well as dextrose with the required particle size and colony forming units per gram composition, but fail to teach the ratio between the two bacterial strains as claimed. The teachings of Showell et al. cure this deficit by teaching a ratio of Bacillus subtilis and Bacillus amyloliquefaciens of 1:1. Thus, claims 1-7 of the instant application are obvious over claims 1-2, 4-5, 9 and 22 of patent ‘626 in view of the teachings of Showell et al. 

Response to Argument
	Applicant stated that the double patenting rejections would be addressed upon determination of allowable subject matter. 
	Applicant's arguments filed July 1, 2022 are acknowledged. 

Conclusion
No claims are allowed. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657              

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657